In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-983V
                                     Filed: March 29, 2017
                                         UNPUBLISHED

****************************
BRADY SCOTT,                            *
                                        *
                    Petitioner,         *
                                        *      Damages Decision Based on Proffer;
v.                                      *      Influenza Vaccine (“Flu Vaccine”);
                                        *      Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                     *      Administration (“SIRVA”);
AND HUMAN SERVICES,                     *      Special Processing Unit (“SPU”)
                                        *
                    Respondent.         *
                                        *
****************************
Leah Durant, Law Offices of Leah Durant, PLLC, Washington, DC, for petitioner.
Lynn Ricciardella, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On August 10, 2016, Brady Scott (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act” or “Program”). Petitioner alleges that he suffered injuries,
including a shoulder injury related to vaccine administration (“SIRVA”) caused by the
influenza vaccine he received on October 12, 2015. Petition at 1, ¶¶ 1, 6. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On November 2, 2016, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. (ECF No. 10). On March 28, 2017, respondent
filed a proffer on award of compensation (“Proffer”) indicating petitioner should be
awarded $210,000.00. Proffer at 1. In the Proffer, respondent represented that

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
petitioner agrees with the proffered award. Id. Based on the record as a whole, the
undersigned finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $210,000.00 in the form of a check payable to
petitioner, Brady Scott. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                                  s/Nora Beth Dorsey
                                                  Nora Beth Dorsey
                                                  Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                       IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 OFFICE OF SPECIAL MASTERS


    BRADY SCOTT,

                       Petitioner,                           No. 16-983V
                                                             Chief Special Master Dorsey
    v.                                                       ECF

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.

                    RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         I.       Compensation for Vaccine Injury-Related Items:

               Respondent proffers that, based on the evidence of record, petitioner, Brady Scott, should

be awarded $210,000.00. This amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

         II.      Form of the Award:

               The parties recommend that the compensation provided to Brady Scott should be made in

a lump sum payment as described below, and request that the Chief Special Master’s decision

and the Court’s judgment award the following:1

               (1) A lump sum payment of $210,000.00 in the form of a check payable to petitioner,
                   Brady Scott. This amount accounts for all elements of compensation under 42 U.S.C.
                   § 300aa-15(a) to which petitioner would be entitled.

Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                        Respectfully submitted,

                        CHAD A. READLER
                        Acting Assistant Attorney General

                        C. SALVATORE D’ALESSIO
                        Acting Director
                        Torts Branch, Civil Division

                        CATHARINE E. REEVES
                        Deputy Director
                        Torts Branch, Civil Division

                        ANN D. MARTIN
                        Senior Trial Attorney
                        Torts Branch, Civil Division

                        /s/ Lynn E. Ricciardella
                        LYNN E. RICCIARDELLA
                        Senior Trial Attorney
                        Torts Branch, Civil Division
                        U.S. Department of Justice
                        P.O. Box 146
                        Benjamin Franklin Station
                        Washington, D.C. 20044-0146
                        Tel.: (202) 616-4356

Dated: March 28, 2017